Exhibit 10.4


FIRST AMENDMENT TO MASTER TERMINALLING SERVICES AGREEMENT
This First Amendment to Master Terminalling Services Agreement (this
“Amendment”) is dated as of September 28, 2018, but effective August 6, 2018, by
and between, with respect to each respective Terminal set forth on Schedule I
and the Terminal Service Order applicable thereto, the party identified as
“Customer” with respect to such respective Terminal as set forth on Schedule I
(such party, as applicable to the respective Terminal, a “Customer”), and the
party identified as “Provider” with respect to such respective Terminal as set
forth on Schedule I and the Terminal Service Order applicable thereto (such
party, as applicable to the respective Terminal, a “Provider”).
RECITALS
WHEREAS, on August 6, 2018, the Parties entered into that certain Master
Terminalling Services Agreement pursuant to which the Parties agreed that
Provider would operate the Terminal pursuant to the terms set forth therein (the
“Original Agreement”); and
WHEREAS, the Parties desire to amend the Original Agreement pursuant to the
terms and conditions contained herein.
NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties hereby agree as follows:
1.
Amendments to the Original Agreement. Schedule B (Dedicated Tanks) shall be
amended and restated in its entirety as set forth in Schedule B attached hereto.

2.
Miscellaneous.

(a)    Other than as set forth above, the Original Agreement shall remain in
full force and effect as written.


(b)    Except as otherwise provided herein, all costs and expenses (including
legal and financial advisory fees and expenses) incurred in connection with, or
in anticipation of, this Amendment and the transactions contemplated hereby
shall be paid by the Party incurring such expenses.


(c)    This Amendment and the legal relations between the Parties shall be
governed by and construed in accordance with Section 34(d) of the Original
Agreement.


(d)    This Amendment constitutes the entire agreement between the Parties
pertaining to the subject matter hereof, and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties pertaining to the subject matter hereof.


(e)    This Amendment may be executed in counterparts, each of which shall be
deemed an original instrument, but all such counterparts together shall
constitute but one agreement. Either Party’s delivery of an executed counterpart
signature page by facsimile (or electronic .pdf format transmission) is as
effective as executing and delivering this Amendment in the presence of the


1



--------------------------------------------------------------------------------




other Party. No Party shall be bound until such time as all of the Parties have
executed counterparts of this Amendment.


(f)    This Amendment is solely for the benefit of the Parties and should not be
deemed to confer upon third parties any remedy, claim, liability, reimbursement,
cause of action or other right in excess of those existing without reference to
this Amendment.


(g)    The invalidity or unenforceability of any term or provision of this
Amendment in any situation or jurisdiction shall not affect the validity or
enforceability of the other terms or provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction and the remaining terms and provisions shall remain in
full force and effect, unless doing so would result in an interpretation of this
Amendment that is manifestly unjust.




[Signature Page Follows]








2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment as of
the date first written above.
As to the Mandan Terminal:
Customer:


Tesoro Refining & Marketing Company LLC


By:  /s/ Gregory J. Goff         
Name: Gregory J. Goff
Title: President and Chief Executive Officer


Provider:


Tesoro Logistics Operations LLC


By:  /s/ Steven M. Sterin          
Name: Steven M. Sterin
Its: President and Chief Financial Officer



Signature Page
First Amendment to Master Terminalling Services Agreement

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment as of
the date first written above.
As to the Salt Lake City Terminal:
Customer:


Tesoro Refining & Marketing Company LLC


By:  /s/ Gregory J. Goff         
Name: Gregory J. Goff
Title: President and Chief Executive Officer


Provider:


Tesoro Logistics Operations LLC


By:  /s/ Steven M. Sterin          
Name: Steven M. Sterin
Its: President and Chief Financial Officer







Signature Page
First Amendment to Master Terminalling Services Agreement

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment as of
the date first written above.
As to the LAR Terminal:
Customer:


Tesoro Refining & Marketing Company LLC


By:  /s/ Gregory J. Goff         
Name: Gregory J. Goff
Title: President and Chief Executive Officer


Provider:


Tesoro Logistics Operations LLC


By:  /s/ Steven M. Sterin          
Name: Steven M. Sterin
Its: President and Chief Financial Officer





Signature Page
First Amendment to Master Terminalling Services Agreement

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment as of
the date first written above.
As to the Fryburg Terminal:
Customer:


Tesoro Refining & Marketing Company LLC




By:  /s/ Gregory J. Goff         
Name: Gregory J. Goff
Title: President and Chief Executive Officer


Provider:


Tesoro Great Plains Gathering & Marketing LLC


By:  /s/ Steven M. Sterin          
Name: Steven M. Sterin
Its: President and Chief Financial Officer





Signature Page
First Amendment to Master Terminalling Services Agreement

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment as of
the date first written above.
As to the Wingate Terminal:
Customer:


Western Refining Southwest, Inc.
 
By:  /s/ Gregory J. Goff         
Name: Gregory J. Goff
Title: President and Chief Executive Officer


Provider:


Western Refining Terminals, LLC


By:  /s/ Steven M. Sterin          
Name: Steven M. Sterin
Its: President and Chief Financial Officer







Signature Page
First Amendment to Master Terminalling Services Agreement

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment as of
the date first written above.
As to the JAL NGL Terminal:
Customer:


Western Refining Company, L.P., by Western Refining GP, LLC, its general partner
 
By:  /s/ Gregory J. Goff         
Name: Gregory J. Goff
Title: President and Chief Executive Officer






Tesoro Refining & Marketing Company LLC




By:  /s/ Gregory J. Goff         
Name: Gregory J. Goff
Title: President and Chief Executive Officer


Provider:


Western Refining Terminals, LLC
 


By:  /s/ Steven M. Sterin          
Name: Steven M. Sterin
Its: President and Chief Financial Officer





Signature Page
First Amendment to Master Terminalling Services Agreement

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment as of
the date first written above.
As to the Clearbrook Terminal:
Customer:


St. Paul Park Refining Co. LLC


By:  /s/ Gregory J. Goff         
Name: Gregory J. Goff
Title: President and Chief Executive Officer


Provider:


Tesoro Logistics Operations LLC
 
By:  /s/ Steven M. Sterin          
Name: Steven M. Sterin
Its: President and Chief Financial Officer

    






Signature Page
First Amendment to Master Terminalling Services Agreement

--------------------------------------------------------------------------------






SCHEDULE I


Parties to Agreement per respective Terminal


Terminal
Associated Refinery
Customer
Provider
Mandan
Mandan Refinery
Tesoro Refining & Marketing Company LLC
Tesoro Logistics Operations LLC


Salt Lake City
Salt Lake City Refinery
Tesoro Refining & Marketing Company LLC


Tesoro Logistics Operations LLC
LAR – Carson
Los Angeles Refinery (Carson)
Tesoro Refining & Marketing Company LLC


Tesoro Logistics Operations LLC
LAR – Wilmington
Los Angeles Refinery (Wilmington)
Tesoro Refining & Marketing Company LLC


Tesoro Logistics Operations LLC
Fryburg
N/A
Tesoro Refining & Marketing Company LLC
Tesoro Great Plains Gathering & Marketing LLC
Wingate
N/A
Western Refining Southwest, Inc.
Western Refining Terminals, LLC
JAL NGL
N/A
Western Refining Company, L.P.;
Tesoro Refining & Marketing Company LLC
Western Refining Terminals, LLC
Clearbrook
N/A
St. Paul Park Refining Co. LLC


Tesoro Logistics Operations LLC






SCHEDULE B
DEDICATED TANKS


LOCATION
TANK NUMBER
RESERVED CAPACITY (in Barrels)
Mandan
FB-701
96,000
Mandan
FB-702
96,000
Mandan
FB-703
96,000
Mandan
FB-705
96,000
Mandan
FB-706
96,000
Mandan
FB-707
32,900
Mandan
FB-708
30,000
Mandan
FB-709
30,000
Mandan
FB-710
30,000
Mandan
FB-711
30,000
Mandan
FB-712
30,000
Mandan
FB-714
30,000
Mandan
FB-715
20,000
Mandan
FB-716
15,000
Mandan
FB-717
43,000
Mandan
FB-718
30,000
Mandan
FB-719
30,000
Mandan
FB-720
30,000 (OOS)*
Mandan
FB-721
10,000
Mandan
FB-722
10,000
Mandan
FB-723
96,000
Mandan
FB-724
96,000 (OOS)**
Mandan
FB-725
96,000
Mandan
FB-726
96,000
Mandan
FB-727
96,000
Mandan
FB-728
96,000
Mandan
FB-729
96,000
Mandan
FB-730
96,000
Mandan
FB-731
96,000
Mandan
FB-732
30,000
Mandan
FB-733
96,000
Mandan
FB-734
96,000
Mandan
FB-737
20,000 (OOS)
Mandan
FB-738
43,000
Mandan
FB-740
20,000
Mandan
FB-741
15,000
Mandan
FB-742
30,000 (OOS)
Mandan
FB-743
20,000
Mandan
FB-744
24,000
Mandan
FB-745
20,000
Mandan
FB-746
700
Mandan
FB-747
96,000
Mandan
FB-748
96,000
Mandan
FB-749
300 (OOS)
Mandan
FB-750
96,000
Mandan
FB-751
96,000
Mandan
FB-752
96,000
Mandan
FB-753
96,000
Mandan
FB-754
96,000
Mandan
FB-755
96,000
Mandan
FB-756
24,000
Mandan
FB-758
5,000
Mandan
FB-764
96,000
Mandan
FB-766
22,000
Mandan
FB-767
8,000
Mandan
FB-768
1,000 (OOS)
Mandan
FB-771
96,000
Mandan
FB-773
12
Mandan
FB-774
21
 
 
 
Salt Lake City
141
14,896
Salt Lake City
142
14,323
 
 
 
Salt Lake City
155
10,313
Salt Lake City
157
19,915
Salt Lake City
158
19,915
Salt Lake City
186
58,748
Salt Lake City
188
58,748
Salt Lake City
190
48,348
Salt Lake City
204
55,094
Salt Lake City
206
62,091
Salt Lake City
209
(OOS)
Salt Lake City
212
56,627
Salt Lake City
213
56,627
Salt Lake City
236
56,627
Salt Lake City
242
55,688
Salt Lake City
243
55,209
Salt Lake City
244
15,484
Salt Lake City
245
24,071
Salt Lake City
246
11,190
Salt Lake City
247
11,190
Salt Lake City
248
60,000***
Salt Lake City
252
55,688
 
 
 
Salt Lake City
291
15,107
Salt Lake City
294
(OOS)
Salt Lake City
297
3,275
Salt Lake City
298
3,575
Salt Lake City
305
5,117
Salt Lake City
306
5,117
Salt Lake City
307
6,714
Salt Lake City
308
6,714
Salt Lake City
309
(OOS)
Salt Lake City
310
(OOS)
Salt Lake City
312
(OOS)
Salt Lake City
314
(OOS)
Salt Lake City
315
(OOS)
Salt Lake City
321
24,171
Salt Lake City
322
37,871
Salt Lake City
323
37,871
Salt Lake City
324
54,974
Salt Lake City
325
54,974
Salt Lake City
326
54,974
Salt Lake City
327
54,974
Salt Lake City
328
54,974
Salt Lake City
329
10,313
Salt Lake City
330
24,071
Salt Lake City
331
33,105
Salt Lake City
848
2,800
Salt Lake City
849
2,800
Salt Lake City
427A
606
Salt Lake City
427B
606
Salt Lake City
427C
905
Salt Lake City
427D
905
LAR - Carson
14
358,162
LAR - Carson
16
96,247
LAR - Carson
17
95,649
LAR - Carson
31
82,396
LAR - Carson
61
100,965
LAR - Carson
62
100,312
LAR - Carson
63
100,600
LAR - Carson
64
100,220
LAR - Carson
73
30,570
LAR - Carson
74
15,021
LAR - Carson
75
14,972
LAR - Carson
76
30,570
LAR - Carson
78
10,239
LAR - Carson
959
163,366
LAR - Carson
350
1,770
LAR - Carson
351
1,770
LAR - Carson
352
1,770
LAR - Carson
353
1,770
LAR - Carson
354
1,770
LAR - Carson
355
1,770
LAR - Carson
398
6,910
LAR - Carson
399
6,910
LAR - Carson
677
16,671 (OOS)
LAR - Carson
678
16,690 (OOS)
LAR - Carson
679
16,307 (OOS)
LAR - Carson
680
16,279 (OOS)
LAR - Carson
681
30,000
LAR - Carson
682
30,000
LAR - Carson
683
30,000
LAR - Carson
684
30,000
LAR - Carson
773
97,844
LAR - Wilmington
476
400
LAR - Wilmington
776
700
LAR - Wilmington
777
700
LAR - Wilmington
778
700
LAR - Wilmington
779
700
LAR - Wilmington
780
700
LAR - Wilmington
1501
985
LAR - Wilmington
1502
985
LAR - Wilmington
1503
985
LAR - Wilmington
6000
6,000
LAR - Wilmington
6001
6,000
LAR - Wilmington
7201
7,156
LAR - Wilmington
7501
8,395
LAR - Wilmington
11000
11,567 (OOS)
LAR - Wilmington
11001
11,567 (OOS)
LAR - Wilmington
11002
11,567 (OOS)
LAR - Wilmington
11003
11,567 (OOS)
LAR - Wilmington
11004
11,567 (OOS)
LAR - Wilmington
13500
13,818 (OOS)
LAR - Wilmington
13501
13,818 (OOS)
LAR - Wilmington
13502
13,818
LAR - Wilmington
13503
13,818
LAR - Wilmington
13504
13,818
LAR - Wilmington
13505
13,818
LAR - Wilmington
13506
13,818
LAR - Wilmington
13507
13,818 (OOS)
LAR - Wilmington
13508
13,818
LAR - Wilmington
13509
13,818 (OOS)
LAR - Wilmington
13510
13,818
LAR - Wilmington
13511
13,818
LAR - Wilmington
13512
13,818 (OOS)
LAR - Wilmington
20426
20,144
LAR - Wilmington
36001
36,612
LAR - Wilmington
36002
36,612
LAR - Wilmington
50000
50,000
LAR - Wilmington
76000
76,158
LAR - Wilmington
80033
81,383
LAR - Wilmington
80034
81,383
LAR - Wilmington
80035
81,383
LAR - Wilmington
80036
81,383
LAR - Wilmington
80037
81,383
LAR - Wilmington
80038
81,383
LAR - Wilmington
80039
81,383
LAR - Wilmington
80042
81,383
LAR - Wilmington
80044
81,383
LAR - Wilmington
80045
81,383
LAR - Wilmington
80049
81,383
LAR - Wilmington
80050
81,383
LAR - Wilmington
80051
81,383
LAR - Wilmington
80055
81,383
LAR - Wilmington
80057
82,340
LAR - Wilmington
80058
81,383
LAR - Wilmington
80061
81,383
LAR - Wilmington
80062
81,383
LAR - Wilmington
80063
81,383
LAR - Wilmington
80064
81,383
LAR - Wilmington
80065
81,383
LAR - Wilmington
80066
81,383
LAR - Wilmington
80067
81,383
LAR - Wilmington
80068
81,383
LAR - Wilmington
80069
81,383
LAR - Wilmington
80070
81,383
LAR - Wilmington
80071
81,383
LAR - Wilmington
80072
81,383
LAR - Wilmington
80075
78,511
LAR - Wilmington
80076
81,383
LAR - Wilmington
80077
81,383
LAR - Wilmington
80078
81,383
LAR - Wilmington
80079
81,383
LAR - Wilmington
80080
81,383
LAR - Wilmington
80081
81,383
LAR - Wilmington
80082
81,383
LAR - Wilmington
80083
81,383
LAR - Wilmington
80084
81,383
LAR - Wilmington
80085
81,383
LAR - Wilmington
80087
81,383
LAR - Wilmington
80089
81,383
LAR - Wilmington
80090
81,383
LAR - Wilmington
80091
81,383
LAR - Wilmington
80092
81,383
LAR - Wilmington
80209
85,610
LAR - Wilmington
80210
85,610
LAR - Wilmington
80211
85,610
LAR - Wilmington
80212
85,610
LAR - Wilmington
80213
85,610
LAR - Wilmington
80214
85,610
LAR - Wilmington
80215
85,610
LAR - Wilmington
80216
85,610
LAR - Wilmington
80217
85,610
LAR - Wilmington
80218
80,000
LAR - Wilmington
80219
85,610
LAR - Wilmington
80220
85,610
LAR - Wilmington
80221
81,239
LAR - Wilmington
96000
96,689
LAR - Wilmington
96059
96,689
LAR - Wilmington
118066
117,477
LAR - Wilmington
125000
123,278
LAR - Wilmington
125001
123,278
LAR - Wilmington
125002
125,897
LAR - Wilmington
125003
125,897
LAR - Wilmington
125004
125,897
Fryburg Terminal
Tk-102
150,000
Fryburg Terminal
Tk-103
175,000
Fryburg Terminal
Tk-104
175,000
Wingate Terminal
V-500 - V-505
8,004
Wingate Terminal
V-506 - V-510
8,521
Wingate Terminal
V-516 - V-518
5,450
Wingate Terminal
V-511 - V515
12,413
Wingate Terminal
V-200 - V-207
9,941
Wingate Terminal
V-208
1,243
Wingate Terminal
V-400 - V-407
10,652
Wingate Terminal
V-209 - V-214
10,291
Wingate Terminal
V-215
7,676
Wingate Terminal
V-216
10,313
Wingate Terminal
V-100 - V-101
12,390
Wingate Terminal
V-102 - V-103
20,791
Wingate Terminal
V-104
10,313
Wingate Terminal
V-519
95
JAL Terminal
NA
212,000
Clearbrook
Tk-6014
300,000
Clearbrook
Tk-6015
300,000



*Out of Service (OOS).
** Tank 724, Subgrade, expected to come into service October 2020.
***Projected construction completion in 2019. Upon completion, fees will be
assessed pursuant to an applicable Terminal Service Order.
For the avoidance of doubt, fees will be assessed only upon in-service Dedicated
Tanks



